      7:20-cv-00947-JD         Date Filed 03/17/21           Entry Number 118     Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                 SPARTANBURG DIVISION

JANE DOES 1-9,                                         Civil Action Number: 7:20-cv-00947-JD

                 Plaintiffs,

v.
                                                              DEFENDANT MG
COLLINS      MURPHY,     LIMESTONE
                                                      FREESITES’ REPLY MEMORANDUM
COLLEGE, MG FREESITES, LTD d/b/a
                                                     IN SUPPORT OF MOTION TO DISMISS
PORNHUB.COM, and HAMMY MEDIA,
LTD. d/b/a XHAMSTER.COM,

                 Defendants.



                                         INTRODUCTION

       Plaintiffs’ memorandum in opposition (“Opp.”) to Defendant MG Freesites’ Third Motion

to Dismiss (“MTD”) once again seeks to avoid the well-established legal principles that govern

platform liability for third-party content appearing on a website. Like their first two efforts at

opposing MG Freesites’ Motion, Plaintiffs again ignore every single one of the dozens of on-point

decisions (including two Fourth Circuit decisions) supporting MG Freesites’ defense under

Section 230 of the Communications Decency Act (“CDA”), including with regard to Plaintiffs’

new “privacy” claims. Their Opposition only confirms that even after five Complaints, Plaintiffs

still are unable to allege a single fact to support their claims against MG Freesites, far less any fact

that would deny MG Freesites their entitlement to immunity from lawsuits exactly like this one.

Instead, Plaintiffs continue to rely upon two erroneous legal arguments; two inapposite out-of-

circuit decisions; and cut-and-paste excerpts of a handful of conclusory, repetitive, and irrelevant

allegations. In sum, nothing in the Fourth Amended Complaint changes the analysis that MG

Freesites has put forward three times.



                                              Page 1 of 15
      7:20-cv-00947-JD        Date Filed 03/17/21           Entry Number 118    Page 2 of 15




       Plaintiffs’ only apparent justification for ignoring all of the relevant cases seems to be that

courts have not addressed claims involving adult-oriented material or “nonconsenting naked

women.” See, e.g., Opp. 1-2. That is demonstrably false. Doe v. Franco Prods., No. 99 C 7885,

2000 WL 816779, at *4 (N.D. Ill. June 22, 2000), aff'd sub nom. Doe v. GTE Corp., 347 F.3d 655

(7th Cir. 2003), addressed the exact same facts and circumstances at issue in this case – namely,

websites hosting videos depicting “intercollegiate athletes who, without their knowledge or

consent, were videotaped in various states of undress by hidden cameras in restrooms, locker

rooms, or showers.” The court found that claims against the websites were barred by the CDA,

and the Seventh Circuit Court of Appeals affirmed.

       As illustrated by Franco and other cases, the CDA is content-neutral, and nothing in the

statute conditions its protection on the nature of the website at issue, far less the nature of the

content posted by the third party user.1 To the contrary, the CDA presupposes that the third party

content at issue is illegal, defamatory, harassing, or otherwise harmful to the plaintiff, and the

purpose of the Act is to protect service providers from liability for such content. The analysis does

not change based on how offensive or reprehensible the posted content might be. The CDA

regularly has been applied to shield websites from liability for even the most offensive content,

such as child pornography, Doe v. Bates, 2006 WL 3813758, at *5 (E.D. Tex. Dec. 27, 2006), and

ISIS execution and terror videos, Gonzalez v. Google, Inc., 282 F. Supp. 3d 1150, 1154 (N.D. Cal.



1
   Several other cases have involved adult-oriented content. See, e.g., Perfect 10, Inc. v. CCBill
LLC, 488 F.3d 1102, 1118-19 (9th Cir. 2007) (CDA applied to unauthorized exploitation of nude
photographs); Carafino v. Metrosplash.com, Inc., 339 F.3d 1119 (9th Cir. 2003) (CDA applied to
“sexually suggestive” comments on a matchmaking website); Herrick v. Grindr LLC, 765 Fed.
Appx. 586 (2d Cir. 2019) (CDA applied to web-based “hook-up” application). Notably, courts
also have not hesitated to apply somewhat analogous liability shields to adult-oriented websites
that host user-uploaded content. See, e.g., Ventura Content Ltd. v. Motherless, Inc., 885 F.3d 597
(9th Cir. 2018) (adult video-sharing site entitled to the safe-harbors of the Digital Millennium
Copyright Act).


                                             Page 2 of 15
      7:20-cv-00947-JD        Date Filed 03/17/21            Entry Number 118    Page 3 of 15




2017). As one court explained, “[w]hile the facts of [the illegal content at issue, there child

pornography] may be highly offensive, Congress has decided that the parties to be punished and

deterred are not the internet service providers but rather are those who created and posted the

illegal material[.]” Doe v. Bates, 2006 WL 3813758 at *4.

       The remainder of Plaintiffs’ response to the CDA arguments boils down to two erroneous

legal arguments. First, Plaintiffs claim that MG Freesites is an “information content provider”

because it “encourages” users to upload adult-oriented content to the website at issue in the instant

case (the “Website”). Opp. 20. But every court that has considered the issue has held that a service

provider’s encouragement and solicitation of content is not sufficient to remove CDA protection.

Second, Plaintiffs claim that their causes of action for “invasion of privacy” are exempted from

the CDA. Opp. 17. That argument ignores the many appellate and district court decisions

(including in this Circuit) that expressly have held the contrary. Plaintiffs’ refusal to address these

authorities is notable given they have now been briefed three times.

       As for Plaintiffs’ attempt to bootstrap their claims against Defendant Murphy directly into

claims against MG Freesites under an “agency” theory, Opp. 21-22, that is specious, at best.

Plaintiffs now confirm that, after four amendments to their Complaint, they still cannot allege a

single fact to support the existence of a principal/agent relationship. As Plaintiffs are well aware,

Murphy and MG Freesites are two independent actors whose relationship is no different from any

of the hundreds of millions of other users who have registered accounts on the Website.

       Finally, Plaintiffs did not plead a RICO claim against MG Freesites. Their failure to name

MG Freesites in the RICO claim is not a mere “scrivener’s error.” As Plaintiffs admit, the Fourth

Amended Complaint specifically states that the RICO claim is brought only “against Defendant

Murphy and XHamster[.]” Opp. at 13. Whether Plaintiffs made an error in their pleading is




                                              Page 3 of 15
     7:20-cv-00947-JD        Date Filed 03/17/21            Entry Number 118   Page 4 of 15




irrelevant; the Fourth Amended Complaint did not give adequate notice to MG Freesites,

especially under the heightened pleading standard of Rule 9(b) that applies to RICO claims

predicated on alleged “wire fraud.”

       Plaintiffs are not without a remedy for their alleged injuries. Both Murphy and Limestone

College have appeared and answered in this case.2 Meanwhile, there is no legal or factual basis

for Plaintiffs also to pursue meritless claims against MG Freesites. MG Freesites respectfully

requests that the Court dismiss Plaintiffs’ Fourth Amended Complaint with prejudice and without

leave to amend.

                                          ARGUMENT

I.     SECTION 230 OF THE CDA BARS ALL OF PLAINTIFFS’ CLAIMS,
       INCLUDING THEIR NEWLY ADDED INVASION OF PRIVACY CLAIMS.

       There is no dispute as to two of the three prongs of the CDA analysis. Plaintiffs expressly

“agree” that the Website “is an interactive computer service provider as defined by statute.” Opp.

19. Plaintiffs also do not dispute that this case arises entirely from MG Freesites’ role as the

“publisher” of the content at issue. Accordingly, Plaintiffs rest their entire opposition on their

arguments that (1) MG Freesites was an “information content provider” with respect to the videos

at issue in this case (the “Videos”) because it purportedly encouraged members of the public to

post sexually explicit content, and (2) Plaintiffs’ claims for invasion of privacy are “intellectual

property” claims outside the scope of the CDA. Neither argument has merit.




2
 Limestone College answered the Second Amended Complaint [Dkt. 40], partially answered the
Third and Fourth Amended Complaints [Dkt. 71, 103], while also moving to dismiss Plaintiffs’
new privacy claims [Dkt. 70, 102]. Limestone College also has sought affirmative relief against
Murphy, and thus those two parties and their relationship are at the center of this dispute [Dkt.
103].


                                             Page 4 of 15
      7:20-cv-00947-JD        Date Filed 03/17/21            Entry Number 118     Page 5 of 15




       A.      MG Freesites was not responsible for the “creation” or “development” of the
               videos.

       The Fourth Circuit has clearly explained what conduct is required to transform an

interactive computer service (i.e., a website or social media network) into an “information content

provider” for purposes of the CDA. The website must “materially contribut[e] to a given piece

of information’s alleged unlawfulness.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591

F.3d 250, 257 (4th Cir. 2009) (emphasis added) (internal quotation marks omitted). Moreover,

“[a] material contribution to the alleged illegality of the content does not mean merely taking action

that is necessary to the display of allegedly illegal content. Rather, it means being responsible for

what makes the displayed content allegedly unlawful.” Jones v. Dirty World Entm’t Recordings

LLC, 755 F.3d 398, 410 (6th Cir. 2014).

       In other words, MG Freesites is only liable to Plaintiffs if it directly participated in creating

the content of the Videos or if it was directly involved with or contributed to the specific unlawful

conduct at issue here (i.e., Murphy’s acts of unauthorized recording). See, e.g., Carafino, 339

F.3d at 1125 (owner of Matchmaker website was not an “information content provider” because it

“did not play a significant role in creating, developing, or ‘transforming’ the relevant

information.”); Gonzalez, 282 F. Supp. 3d at 1168 (“Plaintiffs do not allege that Google ‘materially

contributed’ in any way to the actual content of ISIS’s YouTube videos.”); Directory Assistants,

Inc. v. Supermedia, LLC, 884 F. Supp. 2d 446, 452 (E.D. Va. 2012) (“There are no allegations that

Defendants created the posts or altered them.”); Coffee v. Google, LLC, No. 20-cv-3901, 2021 WL

493387, *8 (N.D. Cal. Feb 10, 2021) (“Because it appears that the content was developed solely

by third parties, the third prong… is satisfied.”).

       Allegations that MG Freesites purportedly “endorse and encourage” (Opp. at 21) members

of the public to contribute a genre of content (namely, sexually explicit or erotic content) are not



                                              Page 5 of 15
     7:20-cv-00947-JD        Date Filed 03/17/21            Entry Number 118    Page 6 of 15




sufficient to render the Website an “information content provider” with respect to Murphy’s

Videos. See, e.g., Nemet Chevrolet, 591 F.3d at 261 (defendant allegedly encouraged members of

the public to post complaints). That is true even if the Website enables uploaders or “information

content providers” to monetize their content. See Gonzalez, 282 F. Supp. 3d at 1155 (alleging

“Google has agreed to share with ISIS and ISIS-affiliated users a percentage of revenues generated

by these ads.”); East Coast Test Prep LLC v. Allnurses.com, 971 F.3d 747, 752 (8th Cir. 2020)

(allegations that the individuals who posted the content in question “were longtime users of

[defendants’ website],” and “were paid to post” were insufficient to state a claim or to transform

the website owners into content providers); Goddard v. Google, Inc., 2008 WL 5245490, at *3

(N.D. Cal. Dec. 17, 2008) (“the fact that a website elicits online content for profit is immaterial;

the only relevant inquiry is whether the interactive service provider ‘creates' or ‘develops' that

content.”) To the contrary, “Congress has made a… policy choice by providing immunity even

where the interactive service provider has an active, even aggressive role in making available

content prepared by others.” Blumenthal v. Drudge, 992 F. Supp. 44, 52 (D.D.C. 1998); see also

Jane Doe No. 1 v. Backpage.com, LLC, 817 F.3d 12, 20-21 (1st Cir. 2016), superseded by statute

on other grounds as stated in Stokinger v. Armslist, No. 1884CV03236F, 2020 WL 2617168, at

*5 (Mass. Sup. Ct. Apr. 28, 2020), (defendant allegedly structured its website in a manner designed

to encourage sex trafficking); Ascentive LLC v. Op. Corp., 842 F. Supp. 2d 450, 476 (E.D.N.Y.

2011) (defendants allegedly “invite[d] postings”).

       Plaintiffs do not address any of the foregoing decisions (or, for that matter, any of the cases

cited by MG Freesites). Plaintiffs do not, and cannot, allege any conduct engaged in by MG

Freesites that could even arguably take Plaintiffs’ allegations outside Section 230 or otherwise

constitute “material contribution” to “what makes the displayed content allegedly unlawful” (i.e.,




                                             Page 6 of 15
      7:20-cv-00947-JD        Date Filed 03/17/21           Entry Number 118    Page 7 of 15




the act of recording Plaintiffs without their authorization). The Complaint does not allege that MG

Freesites ever communicated directly with Murphy or even knew that the Videos existed when

they were made in 2012 or 2013 – far less that it knew Plaintiffs appeared in the Videos without

consent. Nor can Plaintiffs possibly allege (and they do not allege) that MG Freesites ever solicited

or encouraged users to post nonconsensual images of women. In fact, MG Freesites staunchly

prohibits such content.3 While Plaintiffs (Opp. 21) make much of their lengthy and repetitive

allegations that MG Freesites “solicits and pays individuals like Mr. Murphy to upload sexually

deviant content” or “endorse[s] … the creation of … sexual content,” these allegations are

insufficient to state a claim. See Nemet Chevrolet, 591 F.3d at 257 (“Even accepting as true all of

the facts [the plaintiff] pled as to Consumeraffairs.com’s liability for the structure and design of

its website, the amended complaint ‘does not show, or even intimate,’ that Consumeraffairs.com

contributed to the allegedly fraudulent nature of the comments at issue.”); Shiamili v. Real Estate

Grp. of New York, Inc., 17 N.Y. 3d 281, 290 (N.Y. 2011) (“We reject [plaintiff’s] contention that

defendants should be deemed content providers because they created and ran a Web site which

implicitly encouraged users to post negative comments about the New York City real estate

industry.”).

       Plaintiffs continue to rely upon the same two out-of-circuit cases (Opp. 19-21) cited in their

opposition to Defendant’s prior Motions. Not only do these cases continue to fail to support their

position, but also are so obviously distinguishable that they actually support MG Freesites’


3
  The Website’s Terms of Service (which are judicially noticeable) plainly prohibit users from
posting content without the authorization or consent of the person depicted. See Terms of Service
(available at https://www.pornhub.com/information/terms) (requiring users to “affirm, represent,
and warrant that you own or have the necessary licenses, rights, consents, and permissions to
publish Content you submit.”) See Brown-Thomas v. Hynie, 367 F. Supp. 3d 452, 457 n.3 (D.S.C.
2019) (quoting Fed. R. Evid. 201(b)). (Court may take judicial notice of website pages that are
not subject to reasonable dispute and are “capable of accurate and ready determination.”)


                                             Page 7 of 15
     7:20-cv-00947-JD        Date Filed 03/17/21             Entry Number 118   Page 8 of 15




argument. Both of these cases highlight the difference between those websites that directly and

actively participate in the unlawful content and those (like MG Freesites) that simply operate a

platform that hosts user-generated content.

       Huon v. Denton, 841 F.3d 733 (7th Cir. 2016), is particularly instructive. In that case, the

plaintiff sued Gawker Media and its representatives for allegedly defamatory comments posted on

websites owned by Gawker. Huon, 841 F.3d at 737. The Court of Appeals reversed the decision

of the lower court to dismiss the case as barred by the CDA because the plaintiff had alleged, in

detail, that Gawker and its employees were directly involved in creating, even authoring, the

specific content at issue. Id. at 742. Specifically, the plaintiff had alleged that Gawker and its

employees invited specific users to defame the plaintiff, edited the content at issue, selected

specific content for publication, and even authored some of the content. Id. These claims were

supported by “over four pages” of factual allegations, including reporting by Reuters. Id.

       In FTC v. Accusearch, 570 F.3d 1187 (10th Cir. 2009), the FTC brought claims against a

website (Akiba.com) whose entire purpose was to enable members of the public to purchase and

obtain confidential telephone records in violation of the Telecommunications Act, and which

explicitly advertised those services. Accusearch, 570 F.3d at 1190-1191. In the course of its

business operations, the defendant solicited and processed unlawful requests for private personal

telephone information, collected payments from customers, and hired researchers to unlawfully

gather and obtain the requested information. Id. at 1199-1200. In doing so, the defendant

“knowingly sought to transform virtually unknown information into a publicly available

commodity” and “knew that its researchers were obtaining the information through fraud or other

illegality.” Id. at 1199. Notably, the Accusearch court forcefully distinguished between the

knowing and deliberate conduct engaged in by the defendant in that case and the conduct of




                                              Page 8 of 15
      7:20-cv-00947-JD        Date Filed 03/17/21           Entry Number 118    Page 9 of 15




websites like the one at issue here, which are “not responsible for the development of offensive

content if one’s conduct was neutral with respect to the offensiveness of the content.” Id. (internal

quotation marks omitted). In other words, “[w]e would not ordinarily say that one who builds a

highway is ‘responsible’ for the use of that highway by a fleeing bank robber, even though the

culprit’s escape was facilitated by the availability of the highway.” Id.

       The facts and allegations at issue in Huon and Accusearch stand in stark contrast to the

allegations in Plaintiffs’ Complaint. Nowhere do Plaintiffs ever allege—and they cannot allege,

that, like Gawker—MG Freesites solicited or enlisted members of the Website to create and upload

illegal, nonconsensual recordings, filmed or edited the Videos, or deliberately selected the Videos

for publication on the Website. Unlike Accusearch, MG Freesites is not alleged to have designed

the Website to aggregate and display illegal “spy cam” content, to have promoted or advertised

the existence of such content, or to have knowingly paid Murphy (or anyone else) to upload such

content. See Shiamili, 17 N.Y.3d at 292 (distinguishing Accusearch in a case where there “are no

allegations that posting false and defamatory content was a condition of use, or that the site worked

with users to develop the posted commentary.”) Ultimately, all that Plaintiffs can and do allege is

that MG Freesites provided the same open platform to Murphy as it did to hundreds of millions of

other users to post his Videos, as well as a content-neutral revenue sharing system that allows any

of the Website’s users to monetize uploaded content. See Opp., Ex. A (referring to “hundreds of

studios”). No amount of discovery can change this analysis; Plaintiffs do not and cannot allege

that MG Freesites (in Montreal, Canada) had anything to do with Murphy’s conduct (in South

Carolina) in 2012.

       Finally, Plaintiffs’ allegations about unspecified take-down notices from other people

about other videos are legally irrelevant under well-settled Fourth Circuit law. Plaintiffs never




                                             Page 9 of 15
     7:20-cv-00947-JD         Date Filed 03/17/21        Entry Number 118        Page 10 of 15




allege that they sent a take-down notice to MG Freesites. Even if they had, that would not impact

the analysis. See Zeran v. Am. Online, Inc., 129 F. 3d 327, 333 (4th Cir. 1997) (“Liability upon

notice would defeat the dual purposes advanced by § 230 of the CDA” and would “reinforce[]

service providers’ incentives to restrict speech and abstain from self-regulation.”).

       B.      Plaintiffs’ invasion of privacy claims also are barred by the CDA.

       Plaintiffs on opposition repeat large sections of their own allegations regarding invasion of

privacy (Opp. 6-10), but fail to explain how any of these allegations arise from any alleged conduct

by MG Freesites. See Def.’s Third MTD 7-8. Neither do Plaintiffs rebut, let alone engage with,

any of the authorities cited by Defendant that make plain that CDA immunity applies to invasion

of privacy claims. See, e.g., Carafino, 339 F.3d at 1122-1125, Perfect 10, Inc. v. CCBill LLC, 488

F.3d 1102, 1118-19 (9th Cir. 2007), Curran v. Amazon.com, Inc., No. 2:07-0354, 2008 WL

472433, at *11 (S.D.W.Va. Feb. 19, 2008), Hepp v. Facebook, Inc., No. 19-4034-JMY, 2020 WL

3034815, at *7 (E.D.Pa. June 5, 2020), Doe ex rel. Roe v. Backpage.com, LLC, 104 F. Supp. 3d

149, 163 n.13 (D. Mass. 2015).

       While Plaintiffs correctly note that the CDA does not “limit or expand” intellectual

property laws (Opp. 16 (citing 47 U.S.C. § 230(e)(2))), Plaintiffs’ “Invasion of Privacy” claims

are not the type of “intellectual property” claims exempted by the statute. See Carafino, 339 F.3d

at 1122-1125 (CDA barred claims for invasion of privacy and misappropriation of the right of

publicity). Even the New Hampshire district court case cited by Plaintiffs (Opp. 17) squarely holds

that claims for invasion of privacy in the form of “intrusion upon seclusion, publication of private

facts, and casting in false light” are claims that protect “a personal right, peculiar to the individual

whose privacy is invaded.” Doe v. Friendfinder Network, Inc., 540 F. Supp. 2d 288, 302-303

(D.N.H. 2008) (citing Restatement (Second) of Torts § 625I). Thus, these claims “do not sound in

‘law pertaining to intellectual property’” and are subject to the CDA. Id. at 303.


                                              Page 10 of 15
     7:20-cv-00947-JD        Date Filed 03/17/21        Entry Number 118        Page 11 of 15




       With respect to Plaintiffs’ Third Cause of Action for “Invasion of Privacy – Wrongful

Appropriation of Personality,” Plaintiffs fail to mention that the vast weight of recent authority,

including every appellate court that has considered the issue, is in agreement that state law

misappropriation of “personality” claims are not exempted from CDA protection. Specifically, in

Perfect 10, Inc., the Ninth Circuit held that claims similar to those alleged here (i.e. appropriation

of likeness based on uploaded photographs) were not the type of “intellectual property” claims

contemplated by the CDA, that Plaintiffs’ interpretation of the statute would subvert the policies

and purposes of the statute, and therefore that only federal intellectual property claims are

exempted:

               “While the scope of federal intellectual property law is relatively well-
               established, state laws protecting ‘intellectual property,’ however defined,
               are by no means uniform. Such laws may bear various names, provide for
               varying causes of action and remedies, and have varying purposes and
               policy goals. Because material on a website may be viewed across the
               Internet, and thus in more than one state at a time, permitting the reach of
               any particular state’s definition of intellectual property to dictate the
               contours of this federal immunity would be contrary to Congress’s
               expressed goal of insulating the development of the Internet from the
               various state-law regimes. In the absence of a definition from Congress, we
               construe the term ‘intellectual property’ to mean ‘federal intellectual
               property.’”

488 F.3d at 1118-1119 (emphasis added) (internal citations omitted); see also Enigma Software

Grp. USA, LLC v. Malwarebytes, Inc., 946 F.3d 1040, 1053 (9th Cir. 2019) (“[T]he intellectual

property exception contained in § 230(e)(2) encompasses claims pertaining to an established

intellectual property right under federal law, like those inherent in a patent, copyright, or

trademark.”); Carafino, 339 F.3d at 1122-1124.

       Several recent district court decisions have come to the same conclusion. See Curran, 2008

WL 472433, at *11 (“As the Ninth Circuit notes, CDA immunity exists for both right of publicity

claims… and right of privacy claims[.]”); Hepp, 2020 WL 3034815, at *7 (dismissing right of



                                             Page 11 of 15
      7:20-cv-00947-JD       Date Filed 03/17/21        Entry Number 118       Page 12 of 15




publicity claims as barred by the CDA because “[c]onditioning CDA immunity on the diverse

potentially applicable state laws would have a negative effect on the development of the internet

and, therefore, would run contrary to the purpose and intent of the CDA.”); Backpage.com, LLC,

104 F. Supp. 3d at 163 n.13 (describing the proposition that right of publicity claims are exempted

from the CDA as dubious because “a person’s image is not a ‘product of the human intellect.’”)

(citing Black's Law Dictionary (10th ed. 2014)). Excluding Plaintiffs’ privacy and personality

appropriation claims from the CDA’s “intellectual property” exception is particularly appropriate

here, because the tort of misappropriation of personality in South Carolina is a common law right,

encompassed within the broader “invasion of privacy” tort. See, e.g., Sloan v. S.C. Dep’t of Pub.

Safety, 355 S.C. 321, 325-326 (S.C. 2003). South Carolina courts have not described the tort as

one for infringement of “intellectual property.” As noted above, one’s image and likeness are not

products of the mind. This is confirmed further by the nature of the damages sought by Plaintiffs,

which are damages for personal injury, such as “serious mental and emotional injuries and

distress.” 4th Amend. Compl. ¶¶ 68, 77, 85, 92.

II.    PLAINTIFFS DO NOT AND CANNOT ALLEGE A PRINCIPAL/AGENT
       RELATIONSHIP.

       Plaintiffs also revisit their conclusory “agency” allegations. Opp. 21-22. Plaintiffs do not

dispute that under South Carolina law, “[t]he test to determine agency is whether or not the

purported principal has the right to control the conduct of [its] alleged agent.” Allen v. Greenville

Hotel Partners, Inc., 409 F. Supp. 2d 672, 678 (D.S.C. 2006) (alteration and emphasis in original).

But not one of the allegations in any one of their past Complaints contains a single fact to support

the existence of a principal/agent relationship. These “threadbare and conclusory” allegations are

insufficient. See Nemet Chevrolet, 591 F.3d at 258. Ultimately, the only purported factual

allegation that Plaintiffs’ offer in support of their agency theory is that both MG Freesites and



                                             Page 12 of 15
       7:20-cv-00947-JD      Date Filed 03/17/21        Entry Number 118       Page 13 of 15




defendant Hammy Media, Inc. “solicit[ed]” and “pa[id]” “individuals like Murphy” to upload

content to the Website. Opp. at 21 (citing 4th Amend. Compl. ¶¶ 53-56 (emphasis added)).

Plaintiffs do not, and cannot, allege that MG Freesites had any right to control Murphy or his

conduct. In fact, Plaintiffs’ allegations – including that the Videos were created six to seven years

before being uploaded to the Website and “countless” others (4th Amend. Compl., ¶ 34) – directly

contradict any such claim. Under Plaintiffs’ theory, every one of the hundreds of millions of

Website members would also be MG Freesites’ agents. More unworkable still, Murphy would be

the agent of every single one of the “countless” other websites he uploaded his Videos to.

        The single case cited by Plaintiffs (Opp. 22), Enigma Software Grp. USA v. Bleeping

Computer, 194 F. Supp. 3d 263 (S.D.N.Y. 2016), is (like all of Plaintiffs’ other citations)

inapposite. In Enigma, the court found that the plaintiff had sufficiently alleged that a “Global

Moderator” of the defendant’s website was the agent of the defendant, where the plaintiff

specifically alleged that the moderator, among other things: (1) occupied “the second and third

highest ‘staff member’ positions” in the defendant’s hierarchy, (2) signed his posts as “The

BC[defendant] Staff,” (3) had defendant’s authorization to post messages on its behalf and

recommend and promote certain products, (4) was held out to the public by the defendant as an

expert who “can be trusted to give correct and understandable answers to [defendant’s] member’s

questions[,]” and (5) was empowered by the defendant to enforce website rules, including to

suspend or terminate website members. Enigma, 194 F. Supp. 3d at 274-275. No such actual or

implied authority is alleged here, warranting dismissal.

III.    THE FOURTH AMENDED COMPLAINT DID NOT ASSERT A RICO CLAIM
        AGAINST MG FREESITES.

        Plaintiffs assert, for the very first time, that notwithstanding that the Fourth Amended

Complaint stated that the RICO claim was “against Defendant Murphy and Defendant XHamster,”



                                             Page 13 of 15
     7:20-cv-00947-JD         Date Filed 03/17/21       Entry Number 118         Page 14 of 15




they intended to include MG Freesites in this cause of action but omitted MG Freesites due to a

“scrivener’s error.” Opp. 22-23. Plaintiffs misuse the term. A “scrivener’s error” is a mere

typographical error that “has no effect on whether the Complaint sets forth a cognizable claim.”

Mann v. Kirkland, No. 0:14-CV-3241-RMG, 2015 WL 1640468, at *3 (D.S.C. Apr. 9, 2015). Not

only are the words “MG Freesites” missing from the claim caption and all but one of the RICO

allegations, Plaintiffs also fail to allege even basic RICO elements as to MG Freesites, such as how

and when MG Freesites, inter alia, committed any RICO predicate acts or participated in the

alleged enterprise. What’s more, it would be illogical to assert a RICO claim against MG Freesites

and xHamster together as part of the same claim, because the two companies are competitors and

could not plausibly have been part of a common enterprise.

       These deficiencies clearly go far beyond the province of a “scrivenor’s error[.]” See, e.g.,

Jones v. Town of Ashland, Virginia, No. 3:07CV462, 2007 WL 9808158, at *11 (E.D. Va. Nov.

15, 2007) (A “scrivenor’s error” does not excuse the “spartan recitation of the elements of” a

claim). And, as explained in MG Freesites’ most recent Motion to Dismiss, Plaintiffs’ prolific

“lumping … together” of parties by reference to “Defendants” throughout the RICO claim section

does not cure a fatal failure to specify which “Defendant or Defendants are allegedly liable[.]” R.S.

by & through Soltes v. Bd. of Directors of Woods Charter Sch. Co., No. 1:16CV119, 2018 WL 339944,

at *3 (M.D.N.C. Jan. 9, 2018) (collecting cases).4 Plaintiffs have had more than a month since

receiving MG Freesites’ papers to correct their “error,” and they have amended their Complaint

four times already. It is long past time for this case to move past the pleadings stage, and the Court


4
  There is no basis for Plaintiffs’ claim that MG Freesites was “previously aware[,]” Opp. 23, or
should have been aware from the allegations that RICO claims were intended to include MG
Freesites. Plaintiffs also did not “indicate” in their December 8, 2020, email, id., that they intended
to include MG Freesites in the RICO claim. Plaintiffs’ three-sentence email was to all counsel in
the case and stated only: “we are planning on filing a Motion to Amend the Complaint to include
a Civil RICO cause of action.”


                                             Page 14 of 15
      7:20-cv-00947-JD        Date Filed 03/17/21       Entry Number 118      Page 15 of 15




should decide this Motion and dismiss the claims against MG Freesites without leave to further

amend.

                                          CONCLUSION

         For the foregoing reasons, Plaintiffs’ claims should be dismissed.

                                      Respectfully submitted,

 DATED: March 17, 2021                       TURNER, PADGET, GRAHAM AND LANEY,
                                             P.A.

 Greenville, South Carolina           By:    /s/ R. Taylor Speer
                                             R. Taylor Speer | Attorney ID: 12267
                                             email | tspeer@turnerpadget.com
                                             direct | 864-552-4618

                                             J. Kenneth Carter | Attorney ID: 05108
                                             email | kcarter@turnerpadget.com
                                             direct | 864-552-4611
                                             Post Office Box 1509
                                             Greenville, South Carolina 29602
                                             facsimile | 864-282-5993
 TPGL 11080541V2
                                             Attorneys for Defendant MG Freesites, Ltd


                                              MITCHELL SILBERBERG & KNUPP LLP

                                              Marc E. Mayer | admitted pro hac vice
                                              email | mem@msk.com
                                              direct | 310-312-3154
                                              2049 Century Park East
                                              18th Floor
                                              Los Angeles, California 90067
                                              facsimile | 864-282-5993
 12981984.6
                                              Attorney for Defendant MG Freesites, Ltd




                                             Page 15 of 15
